—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered December 14, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Under the applicable standards (People v Martinez, 82 NY2d 436), the courtroom was properly closed during the undercover detective’s testimony. The Hinton hearing testimony “established the necessary spatial and temporal relationship among the courthouse, the location of defendant’s arrest, and the anticipated geographic location of the undercover officer’s future investigative work” (People v Brown, 214 AD2d 438, 439, lv denied 86 NY2d 791). The fact that the courthouse was in New York County, while the arrest occurred in Brooklyn, does not mandate a different result. (People v Miller, 190 AD2d 609, lv denied 81 NY2d 974.)
Finally, we note, contrary to defendant’s contention, that the court was not required to sua sponte consider alternatives to closure (People v Ayala, 90 NY2d 490, 504-506). Moreover, the closure was no broader than necessary, the court granting defendant’s request that his family be permitted to attend (see, People v Kin Kan, 78 NY2d 54, 57-58). Concur—Wallach, J. P., Rubin, Williams, Tom and Andrias, JJ.